DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
The indicated allowability in the non-final office action dated 10/6/2020 of claims 1-11 and 13-20 is withdrawn in view of the new rejections provided below.

Information Disclosure Statement
The information disclosure statement dated 3/8/2021 has been considered and made of record.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  

ii) Claim 1 recites “at least one program”.  While ¶[0117] of the instant disclosure states that the apparatus “may be programmable”, the disclosure is silent with respect to the specific program recited in claim 1.  As a result, the specification fails to provide antecedent basis for the claimed subject matter of claim 1.

Claim Objections
Claims 9 and 13 are objected to because of the following informalities:  
In claim 9, “to cause the apparatus to the apparatus” should be “to cause the apparatus”.
Claim 13 depends from canceled claim 12.  The claim will be examined as though it depends from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
i) As discussed above in the objection to the specification, the originally filed disclosure fails to provide support for the presence of both “a sensing material and substrate associated with the pump” and a separate “at least one detector” as required of claims 1 and 20.  
ii) As discussed above in the objection to the specification, the originally filed disclosure fails to provide support for the “at least one program” required of claim 1.
As a result, the claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Note, claims 2-11 and 13-19 are included in this rejection since they depend from claim 1 which includes the new matter.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the following reasons: 
i) It is not clear if the “pump” including “a flexible electroactive polymer”; “a sensing material and substrate”; and “at least one detector” are considered to be positively recited as part of the claimed apparatus.  If not, it is not clear how the apparatus is capable of drawing in analytes, creating a predetermined pressure, generating an electrical signal and/or detecting one or more analytes.  In view of the dependent claim limitations, it appears that these structures are considered to be part of the claimed device.  If not, claim 1 only appears to be limited to a processor and a program.  Clarification and/or correction is requested.
ii) It is not clear what structure is encompassed by the language “wherein the at least one program is configured with that at least one processor to cause”.  This language does not clarify if the processor is programmed with the program or merely intended to be used with the program.  As a result, it is not clear if the program is provided in a physical or tangible form in the claim.
ii) With respect to the claimed “electrical signal”, it is not clear how the recited “at least one detector” detects based on the electrical signal generated by “the sensing material and 
Claim 8 is indefinite because it is not clear how the recited “a pressure sensor” structurally cooperates with the rest of the claimed device.  Clarification and/or correction is requested.
Claims 10 and 11are indefinite because it is not clear how the recited “a chamber” and/or “filter” can be coupled to “the pump” if the pump has not been positively recited as part of the claimed device.  Clarification and/or correction is requested.
In claim 20, with respect to the claimed “electrical signal”, it is not clear how the recited “at least one detector” detects based on the electrical signal generated by “the sensing material and substrate”?  It would appear that these are the same structure in view of the instant disclosure.  Clarification and/or correction is requested.
	Claims 2-11 and 13-19 are also rejected because they depend from indefinite claim 1 and do not cure the deficiencies of indefinite claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Essalik et al.(US 2012/0041288).

With respect to claims 2, 4 and 5, the device discussed above with respect to claim 1 is structurally capable of being used with the pump structures of claim 2, 4 and 5.
With respect to claims 3, 6, 7, 9, 16, 17 and 19, as discussed above, the “at least one program” as claimed is not considered to be a structural element of the claim.
With respect to claims 8 and 9, the device can include pressure sensor (20).
With respect to claims 10 and 11, the device can include a chamber (32) coupled to pump (26).  It is also noted that the recited filter is only an optional limitation since the claim language includes the limitation “may be”.
With respect to claims 13-15 and 18, the device discussed above with respect to claim 1 is structurally capable of being used with any of the structures recited in claims 13-15 and 18.  It is noted that the structures recited in claim 1 and further defined in claims 13-15 and 18 have not been positively recited as part of the claimed device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Essalik et al.(US 2012/0041288) in view of Urano et al.(US 2003/0117044).
With respect to claim 20, the reference of Essalik et al. discloses a device and method of use (Fig. 2A) comprising: using a pump (26) comprising an attachment portion (18) (adhesive or seal) attached to a user’s skin (28) of a user’s body, to draw (¶[0070]) with an apparatus analytes from the user's body into the apparatus to determine a level of analyte or mixture of analytes of the user; including: adjusting (¶[0069]-[0070]) the pump (26) attached to the user’s skin to create a predetermined pressure on the user’s skin; wherein the predetermined pressure is adjusted on the user’s skin to a required pressure level to draw the analytes in an area covered by a sensing material and substrate (sensors)(22) associated with the pump, and generates at the sensing material and substrate an electrical signal in response to presence of an analyte or mixture of analytes; and wherein the sensing material and substrate function as a detector (sensor)(22) to detect based on the electrical signal one or more analytes or combination of analytes which are drawn into the apparatus to determine the level of analyte or mixture of analytes of the user (¶[0079]-[0080]).  Note the claimed “sensing material and substrate” which generates “an electrical signal” is considered to be the same structure as the claimed “at least one detector” which also determines the level of analytes using the electrical signal (¶[0079]-[0080]).  Also in view of the disclosure at ¶[0080], if not inherent, one of ordinary skill in the art would have been able to determine the concentration of analyte (glucose).
While the reference of Essalik et al. discloses that the pump (26) can be a diaphragm pump (¶[0070]), claim 20 differ by reciting that the pump includes a flexible electroactive polymer for adjusting and/or maintaining the predetermined pressure.

In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ the diaphragm pump of the reference of Urano et al. in the system of the primary reference for the known and expected advantages associated with the use of this specific type of pump (¶[0007]).

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive. For reasons presented above, claims 1-11 and 13-20 are still considered to be indefinite.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB